                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BAUSCH HEALTH US, LLC,                            Case No. 3:18-cv-00355-RS (KAW)
                                   8                    Plaintiff,                         ORDER REGARDING 2/14/20 JOINT
                                                                                           DISCOVERY LETTER #1
                                   9             v.                                        CONCERNING DEFENDANT'S
                                                                                           PRODUCTION TIME PERIOD
                                  10     ECI PHARMACEUTICALS LLC,
                                                                                           Re: Dkt. No. 158
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 14, 2020, the parties filed a motion to file under seal and a joint discovery

                                  14   letter concerning the time period for production of documents. (See Mot. to File Under Seal, Dkt.

                                  15   No. 158; Joint Letter, Dkt. No. 158-4.) The Court granted the motion to file under seal.

                                  16          Plaintiff Bausch Health US, LLC (“Bausch”) propounded requests for production of

                                  17   documents on Defendant ECI Pharmaceuticals, LLC (“ECI”) with a relevant time period of

                                  18   January 1, 2015 to present. (Joint Letter at 2.) Despite this time period, Bausch claims that ECI

                                  19   unilaterally restricted its production to documents from prior to May 2018 with the exception of a

                                  20   certain category of documents and the results of ECI’s FOIA requests. (Joint Letter at 3.) Plaintiff

                                  21   also argues that it requires discovery to defend against ECI’s counterclaims, because “[d]ocuments

                                  22   from 2018 and 2019 are critical to understanding the impact, if any, of Bausch Health’s alleged

                                  23   conduct on ECI’s business and its customer relationships.” (Joint Letter at 3.) As a compromise,

                                  24   Bausch offered to set September 1, 2019 as the cut-off date for the relevant time period, which

                                  25   was rejected by ECI. (Joint Letter at 2.)

                                  26          In opposition, ECI claims that it has already produced a significant number of documents,

                                  27   and that any further production would not be proportional under Federal Rule of Procedure 26,

                                  28   because the bulk of the documents had already been produced during the International Trade
                                   1   Commission (“ITC”) proceedings, which Bausch commenced against ECI and later voluntarily

                                   2   dismissed. (See Joint Letter at 2, 5.) ECI argues that, “because the ITC Complaint had very

                                   3   similar allegations as in this case, and a full, albeit very expedited, discovery process had been

                                   4   carried out in the ITC, [Plaintiff’s] motion should be denied.” (Joint Letter at 5.)

                                   5          The Court disagrees. First, as argued by Plaintiff, the ITC proceeding’s discovery was

                                   6   limited to domestic industry and injury, and the entire time allotted to fact discovery was only

                                   7   approximately six weeks. (Joint Letter at 4.) Further, since the voluntary dismissal of the ITC

                                   8   proceeding, the instant case was filed, and Defendant is now asserting counterclaims against

                                   9   Bausch, from which Bausch is entitled to defend itself. Moreover, Bausch argues that ECI has

                                  10   propounded 80 document requests in this case, “making clear that ECI does not consider the ITC

                                  11   discovery to have been comprehensive or sufficient to address the merits of this case.” (Joint

                                  12   Letter at 4.) This is persuasive.
Northern District of California
 United States District Court




                                  13          In light of the foregoing, while ECI need not provide responsive documents that are

                                  14   duplicative of documents already produced, it is required to provide all other documents

                                  15   responsive to Plaintiff’s requests for the relevant time period of January 1, 2015 to September 1,

                                  16   2019, and shall do so within two weeks of this order.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 6, 2020
                                                                                              __________________________________
                                  19                                                          KANDIS A. WESTMORE
                                  20                                                          United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
